Judgment, Supreme Court, New York County (Laura A. Ward, J.), rendered December 13, 2004, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him to a term of 7 to 21 years, unanimously affirmed.
After a suitable inquiry, the court properly concluded that defendant had failed to comply with the terms of his plea agreement, and thus did not qualify for a more lenient disposition. Defendant received a reasonable opportunity to present his contentions and the court was able to make an informed determination. Under the express terms of the agreement, the only issue before the court was whether the People acted in bad faith, or in an arbitrary and capricious manner, in determining that defendant had failed to so comply (see People v Anonymous, 305 AD2d 156 [2003], lv denied 100 NY2d 578 [2003]). Defendant did not make a sufficient showing of bad faith to warrant a hearing, particularly since his claims were undermined by his own conflicting statements to the court.
*456The court properly denied defendant’s motion to withdraw his plea (see People v Frederick, 45 NY2d 520 [1978]). The plea allocution record establishes the voluntariness of the plea and refutes his unsubstantiated allegations of coercion and mental infirmities.
Since nothing in the record casts doubt on defendant’s mental competency, the court was not obligated to order a CPL article 730 competency examination (see Pate v Robinson, 383 US 375 [1966]; People v Tortorici, 92 NY2d 757, 766 [1999], cert denied 528 US 834 [1999]; People v Morgan, 87 NY2d 878, 881 [1995]). Notwithstanding defendant’s claimed psychiatric history, the court had numerous opportunities to observe him and to question him thoroughly, and there is no indication that he was unable to understand the proceedings or to assist in his defense.
We find no basis to disturb the sentence imposed. Concur— Tom, J.P, Friedman, Nardelli, Catterson and Malone, JJ.